DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment submitted on 01/12/2022 has overcome the 35 U.S.C. 112b rejection as set forth in the Office Action. The only pending rejection has been withdrawn and the application is now allowed.

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
The closes prior art of record, De Smet et al. (US2013/0117736 A1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of generating a plurality of reactive programming operators comprising a poolable object listener publisher that when executed is configured to indicate whether a poolable object in the resource pool is available and a subscription operator that is configured to subscribe to the poolable object listener publisher, wherein the plurality of reactive programming operators define an upstream subscription flow ordering from a subscriber to the poolable object listener publisher, and a downstream data flow ordering from the poolable object listener publisher to the subscriber; evaluating the reactive programming operators in the upstream subscription flow ordering to obtain a poolable object from the resource pool; and releasing the poolable object back to the resource 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957. The examiner can normally be reached M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193